DETAILED ACTION
This action is responsive to the amendment filed 11/6/20.
Claims 1, 4-14 and 16 are allowed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Jackson on 2/1/21.
Claims 2-3 are cancelled, claim 16 is added and claims 1 and 11 are amended as follows:
1. (Currently Amended) A method of reversibly blocking a nerve,
comprising:
first heating the nerve to a temperature ranging from 42°C to 54 °C for a time period sufficient to increase the threshold temperature for producing a cold conduction block within the nerve and below a temperature and time duration at which an irreversible nerve block is produced; and
then cooling the nerve to a temperature ranging from 15°C to 30°C to produce a reversible nerve block at a higher temperature than would be required without the heating step.

11.    (Currently Amended) A system for reversibly blocking a nerve, comprising:  a device comprising:
a temperature controller comprising a processor;
a thermoelectric device in communication with the temperature controller and configured to be placed in proximity to a nerve;
a temperature sensor in communication with the temperature controller and configured to be placed in proximity to the nerve; and
a power source to provide power to the temperature controller and the thermoelectric device; and
a controller in communication with the temperature controller, wherein the temperature controller comprises memory having stored thereon programming instructions that, when executed by the processor, cause the processor to control the thermoelectric device to:
first heat the nerve to a temperature ranging from 42°C to 54 °C for a time period sufficient to increase the threshold temperature for producing a cold conduction block within the nerve and below a temperature and time duration at which an irreversible nerve block is produced; and
ranging from 15°C to 30°C to produce a reversible nerve block at a higher temperature than would be required without the heating step.

16. (New) A system for reversibly blocking a nerve, comprising:  a device comprising:
a temperature controller comprising a processor;
a thermoelectric device in communication with the temperature controller and configured to provide heating or cooling to a nerve;
a temperature sensor in communication with the temperature controller and configured to sense the temperature of the nerve; and
a power source to provide power to the temperature controller and the thermoelectric device; and
a controller in communication with the temperature controller, wherein the temperature controller comprises memory having stored thereon programming instructions that, when executed by the processor, cause the processor to control the thermoelectric device to:
first heat the nerve to a temperature ranging from 42°C to 54 °C for a time period sufficient to increase the threshold temperature for producing a cold conduction block within the nerve and below a temperature and time duration at which an irreversible nerve block is produced; and
.

Allowable Subject Matter
Claims 1, 4-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither singly nor in combination teach the combined limitations of independent claims 1, 11 and 16.
The closest available prior art reference are Conde et al. (US 20170333708) and Demarais et al. (US 20070135875, “Demarais”).
Regarding claim 1, Conde teaches a method of reversibly blocking a nerve, comprising: heating the nerve to a temperature ranging from 42°C to 54 °C (Par. 78, ‘In certain embodiments, neural activity is inhibited by increasing the nerve by at least 5°C., for example by 5°C., 6°C., 7°C., 8°C.’, this is equivalent with a range of 42°C to 45°C which overlaps the claimed range) and below a temperature and time duration at which an irreversible nerve block is produced (Par. 78, ‘In such embodiments, it is preferably not to cause damage to the nerve.’); and cooling the nerve to a temperature below 37°C and above a temperature at which an irreversible nerve block is produced to produce a reversible nerve block (Par. 78, ‘In certain such embodiments the nerve is cooled to 14 °C. or lower to partially inhibit neural activity, or to 6 °C. or lower, for example 2 °C., to fully inhibit neural activity. In such embodiments, it is preferably not to cause damage to the nerve […] In certain embodiments, the signal both heats and cools the nerve, 
Conde fails to teach that the nerve tissue is first heated and then cooled; that the heating step is carried out for a time period sufficient to increase the threshold temperature for producing a cold conduction block within the nerve; or that the cooling step cools the nerve tissue to a temperature ranging from 15°C to 30°C and produces a cold conduction block within the nerve at a at a higher temperature than would be required without the heating step.
Demarais teaches an analogous device for thermally induced neuromodulation (Abstract), which cools the nerve to a level within the claimed range for achieving thermal slowing of nerve conduction (Par. 30, par. 104, ‘Non-freezing thermal cooling may include reducing the temperature of the target neural fibers or of the vascular structures that feed the fibers to temperatures below the body temperature of about 37 °C., or below about 20 °C., but above the freezing temperature of about 0 °C. This non-freezing thermal cooling may either slow nerve conduction or may cause direct neural injury.’).
Considering that Demarais provides evidence that a cooling conduction block can be provided in nerve tissue at temperatures as high as 20 °C, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify Conde by configuring the device to cool the nerve tissue in a range of 20 °C and below (as opposed to 14 °C  and below) in order to cool the nerve tissue to a level which slows nerve conduction but does not damage the nerve tissue.
Conde, as modified, still fails to teach the nerve tissue is first heated and then cooled; that the heating step is carried out for a time period sufficient to increase the threshold temperature for producing a cold conduction block within the nerve; and that the cooling step produces a cold conduction block within the nerve at a at a higher temperature than would be required without the heating step.
These method steps of first heating nerve tissue to raise the cold conduction threshold of the nerve tissue and then cooling the tissue to produce a cold conduction block at a higher temperature than otherwise would be required without the heating step are not seen to be taught or suggested by the prior art of record. At best Conde teaches an implantable device which is configured to sequentially provide a heating conduction block and cooling conduction block at accepted conduction block temperatures. Conde and the available prior art do not teach using the heating step to raise the temperature required to produce a cold conduction block in the tissue and then cooling to this higher temperature.
As such claim 1 and its dependent claims are allowable over the prior art of record. Further, claims 11 and 16 as well as their dependent claims are allowable for substantially similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN

Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794